COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 MARK BALSIGER,                                                   No. 08-18-00028-CV
                                                §
                              Appellant,                             Appeal from the
                                                §
 v.                                                                120th District Court
                                                §
 BANK OF AMERICA, N.A.,                                         of El Paso County, Texas
                                                §
                               Appellee.                          (TC# 2017DCV0294)
                                                §


                                MEMORANDUM OPINION

       Appellant, Mark Balsiger, has filed a motion to dismiss his appeal because the parties have

resolved their dispute. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellant. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
August 15, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.